Citation Nr: 0914513	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  08-00 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
service-connected residuals of L5-S1 fusion with 
radiculopathy and arthritis of the lumbosacral spine.

2.  Entitlement to an evaluation in excess of 40 percent for 
service-connected degenerative joint disease of the right 
knee.

3.  Entitlement to an evaluation in excess of 40 percent for 
service-connected degenerative joint disease of the left 
knee.

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected tibial stress fracture with patellofemoral 
syndrome of the right knee.

5.  Entitlement to an evaluation in excess of 10 percent for 
service-connected tibial stress fracture with patellofemoral 
syndrome of the left knee.

6.  Entitlement to an effective date prior to June 6, 2002 
for service connection for degenerative joint disease of the 
right knee.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active military duty from February 1991 
to May 1992.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Philadelphia, 
Pennsylvania (RO).  


FINDINGS OF FACT

1.  In February 2009, prior to the promulgation of a decision 
in this appeal, the Veteran withdrew his appeal as to the 
issue of entitlement to an evaluation in excess of 40 percent 
for service-connected residuals of L5-S1 fusion with 
radiculopathy and arthritis of the lumbosacral spine.  

2.  In February 2009, prior to the promulgation of a decision 
in this appeal, the Veteran withdrew his appeal as to the 
issue of entitlement to an evaluation in excess of 40 percent 
for service-connected degenerative joint disease of the right 
knee.  
3.  In February 2009, prior to the promulgation of a decision 
in this appeal, the Veteran withdrew his appeal as to the 
issue of entitlement to an evaluation in excess of 40 percent 
for service-connected degenerative joint disease of the left 
knee.  

4.  In February 2009, prior to the promulgation of a decision 
in this appeal, the Veteran withdrew his appeal as to the 
issue of entitlement to an evaluation in excess of 10 percent 
for service-connected tibial stress fracture with 
patellofemoral syndrome of the right knee.  

5.  In February 2009, prior to the promulgation of a decision 
in this appeal, the Veteran withdrew his appeal as to the 
issue of entitlement to an evaluation in excess of 10 percent 
for service-connected tibial stress fracture with 
patellofemoral syndrome of the left knee.  

6.  In February 2009, prior to the promulgation of a decision 
in this appeal, the Veteran withdrew his appeal as to the 
issue of entitlement to an effective date prior to June 6, 
2002 for service connection for degenerative joint disease of 
the right knee.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal by 
the Veteran for the issue of entitlement to an evaluation in 
excess of 40 percent for service-connected residuals of L5-S1 
fusion with radiculopathy and arthritis of the lumbosacral 
spine have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204(b), (c) (2008).  

2.  The criteria for withdrawal of the Substantive Appeal by 
the Veteran for the issue of entitlement to an evaluation in 
excess of 40 percent for service-connected degenerative joint 
disease of the right knee have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2008).  

3.  The criteria for withdrawal of the Substantive Appeal by 
the Veteran for the issue of entitlement to an evaluation in 
excess of 40 percent for service-connected degenerative joint 
disease of the left knee have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2008).  

4.  The criteria for withdrawal of the Substantive Appeal by 
the Veteran for the issue of entitlement to an evaluation in 
excess of 10 percent for service-connected tibial stress 
fracture with patellofemoral syndrome of the right knee have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b), (c) (2008).  

5.  The criteria for withdrawal of the Substantive Appeal by 
the Veteran for the issue of entitlement to an evaluation in 
excess of 10 percent for service-connected tibial stress 
fracture with patellofemoral syndrome of the left knee have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b), (c) (2008).  

6.  The criteria for withdrawal of the Substantive Appeal by 
the Veteran for the issue of entitlement to an effective date 
prior to June 6, 2002 for service connection for degenerative 
joint disease of the right knee have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

According to a February 2009 letter from the Veteran, which 
was received by VA in March 2009, the Veteran wishes to 
immediately withdraw the issues currently on appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).  
Prior to the promulgation of a decision by the Board, the 
Veteran indicated that he wished to withdraw his appeal on 
the increased rating and earlier effective date issues on 
appeal.  

As a result, no allegation of error of fact or law remains 
before the Board for consideration with regard to the 
increased rating and earlier effective date issues on appeal.  

Accordingly, the Board does not have jurisdiction to review 
the appeal on the issues of entitlement to an evaluation in 
excess of 40 percent for service-connected residuals of L5-S1 
fusion with radiculopathy and arthritis of the lumbosacral 
spine, entitlement to an evaluation in excess of 40 percent 
for service-connected degenerative joint disease of the right 
knee, entitlement to an evaluation in excess of 40 percent 
for service-connected degenerative joint disease of the left 
knee, entitlement to an evaluation in excess of 10 percent 
for service-connected tibial stress fracture with 
patellofemoral syndrome of the right knee, entitlement to an 
evaluation in excess of 10 percent for service-connected 
tibial stress fracture with patellofemoral syndrome of the 
left knee, and entitlement to an effective date prior to June 
6, 2002 for service connection for degenerative joint disease 
of the right knee.  Consequently, these issues are dismissed.  


ORDER

The claim of entitlement to an evaluation in excess of 40 
percent for service-connected residuals of L5-S1 fusion with 
radiculopathy and arthritis of the lumbosacral spine is 
dismissed.  

The claim of entitlement to an evaluation in excess of 40 
percent for service-connected degenerative joint disease of 
the right knee is dismissed.  

The claim of entitlement to an evaluation in excess of 40 
percent for service-connected degenerative joint disease of 
the left knee is dismissed.

The claim of entitlement to an evaluation in excess of 10 
percent for service-connected tibial stress fracture with 
patellofemoral syndrome of the right knee is dismissed.

The claim of entitlement to an evaluation in excess of 10 
percent for service-connected tibial stress fracture with 
patellofemoral syndrome of the left knee is dismissed.

The claim of entitlement to an effective date prior to June 
6, 2002 for service connection for degenerative joint disease 
of the right knee is dismissed.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


